18-3708
     Zhu v. Barr                                                         BIA
                                                                  McCarthy, IJ
                                                                 A209 155 050
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 15th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            JOSEPH F. BIANCO,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   ZEFEI ZHU,
14            Petitioner,
15
16                 v.                                  18-3708
17                                                     NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:               Yevgeny Samokhleb, Law Offices of
24                                 Yevgeny Samokhleb, P.C., New York,
25                                 NY.
26
27   FOR RESPONDENT:               Jeffrey Bossert Clark, Acting
28                                 Assistant Attorney General; Derek
29                                 C. Julius, Assistant Director;
 1                                     Bernard A. Joseph, Trial Attorney,
 2                                     Office of Immigration Litigation,
 3                                     United States Department of
 4                                     Justice, Washington, DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

9          Petitioner      Zefei   Zhu,    a   native   and   citizen   of   the

10   People’s Republic of China, seeks review of a November 29,

11   2018, decision of the BIA affirming a December 13, 2017,

12   decision   of    an   Immigration      Judge   (“IJ”)    denying   asylum,

13   withholding of removal, and protection under the Convention

14   Against Torture (“CAT”).          In re Zefei Zhu, No. A 209 155 050

15   (B.I.A. Nov. 29, 2018), aff’g No. A 209 155 050 (Immig. Ct.

16   N.Y. City Dec. 13, 2017).         We assume the parties’ familiarity

17   with the underlying facts and procedural history.

18         We have reviewed both the IJ’s and the BIA’s decisions

19   “for the sake of completeness.”                Wangchuck v. Dep’t of

20   Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).                    The

21   applicable standards of review are well established.                See 8

22   U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

23   67,   76   (2d    Cir.    2018)      (reviewing    adverse   credibility

                                           2
 1   determination for substantial evidence).

 2        “Considering the totality of the circumstances, and all

 3   relevant factors, a trier of fact may base a credibility

 4   determination on the demeanor, candor, or responsiveness of

 5   the applicant . . . , the inherent plausibility of the

 6   applicant’s . . . account,” and inconsistencies within and

 7   between an applicant’s statements “without regard to whether”

 8   they go “to the heart of the applicant’s claim.”             See 8 U.S.C.

 9   § 1158(b)(1)(B)(iii).     “We defer . . . to an IJ’s credibility

10   determination unless, from the totality of the circumstances,

11   it is plain that no reasonable fact-finder could make such an

12   adverse credibility ruling.”             Xiu Xia Lin v. Mukasey, 534

13   F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

14   at 76.   Substantial evidence supports the adverse credibility

15   determination.

16        In finding Zhu not credible, the agency reasonably relied

17   on   Zhu’s   inconsistent     statements        at   his   credible    fear

18   interview    and   hearing.     As       an   initial   matter,   we   have

19   examined the record of the credible fear interview and find

20   no error in the agency’s conclusion that it was sufficiently

21   reliable: the interview was conducted with an interpreter,


                                          3
 1   the questions and answers were recorded in a typewritten

 2   document, the questions were designed to elicit details of

 3   Zhu’s asylum claim, and Zhu’s responses indicate that he

 4   understood the questions. See Ming Zhang v. Holder, 585 F.3d

 5   715, 723–25 (2d Cir. 2009).   The inconsistencies support the

 6   adverse credibility determination because Zhu gave specific,

 7   but inconsistent dates of his arrest, he was inconsistent as

 8   to whether the police called his house every ten days or just

 9   once after his release from detention, and he stated at his

10   interview that he left China for the first time in July 2016,

11   but acknowledged at the hearing that he attempted a prior

12   departure, but was turned back when he reached Mexico.    See

13   8 U.S.C. § 1158(b)(1)(B)(iii).    Moreover, Zhu testified that

14   the police came to his home after he attended another church

15   gathering after his release from detention, but he failed to

16   mention that in his asylum application.   See Xiu Xia Lin, 534

17   F.3d at 166 (upholding agency’s reliance on omissions from

18   prior statements); Ming Zhang, 585 F.3d at 726 (holding that

19   the agency may “draw an adverse inference about petitioner’s

20   credibility based, inter alia, on h[is] failure to mention”

21   important details or events in prior statements); see also


                                   4
 1   Hong Fei Gao, 891 F.3d at 78 (holding that “the probative

 2   value of a witness’s prior silence on particular facts depends

 3   on whether those facts are ones the witness would reasonably

 4   have been expected to disclose”).

 5          The agency was not required to credit Zhu’s explanation

 6   that he was nervous, particularly because he gave precise

 7   dates for his arrest.              See Ming Zhang, 585 F.3d at 722

 8   (“alien’s     mere    recitation     that      he     was   nervous     or       felt

 9   pressured during an . . . interview will not automatically

10   prevent the IJ or BIA from relying [on] statements in such

11   interviews when making adverse credibility determinations”).

12   Moreover,     as    the    IJ   pointed      out,   Zhu’s    answers        at   the

13   interview     were    consistent      with      his    testimony       in    other

14   respects and the inconsistency in the arrest date appeared to

15   be an attempt to reconcile a conflict between the date he

16   gave    for    his        arrest   and       detention       and   his       later

17   acknowledgement of his first departure from China.

18          Given the multiple inconsistencies that go to the basis

19   for    the    claim       of    persecution,        the     agency’s        adverse

20   credibility        determination      is      supported       by   substantial

21   evidence.     See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu


                                              5
 1   Xia   Lin,    534   F.3d   at   163–64.   That   determination   is

 2   dispositive of asylum, withholding of removal, and CAT relief

 3   because all three claims are based on the same factual

 4   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

 5   Cir. 2006).

 6         For the foregoing reasons, the petition for review is

 7   DENIED.   All pending motions and applications are DENIED and

8    stays VACATED.

 9                                    FOR THE COURT:
10                                    Catherine O’Hagan Wolfe,
11                                    Clerk of Court




                                        6